Citation Nr: 9911375	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  96-18 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a duodenal ulcer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran has active duty service from March 1954 to 
December 1976.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1997 rating decision rendered 
by the St. Paul, Minnesota, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied  a claim of 
entitlement to service connection for a duodenal ulcer.  A 
notice of disagreement was received in June 1997, and a 
statement of the case was issued in September 1997.  A 
substantive appeal was received in May 1998.

In March 1996, the RO granted service connection for post-
traumatic stress disorder (PTSD), which was evaluated as 10 
percent disabling effective from August 4, 1995.  The veteran 
subsequently initiated and completed an appeal from the 
assignment of that rating.  By rating decision in November 
1998, the RO increased the veteran's rating for PTSD to 70 
percent effective from August 4, 1995, and granted a claim of 
entitlement to a permanent and total rating based on 
individual unemployability effective from June 17, 1997.  In 
this rating decision, the RO indicated that its increase in 
the rating to 70 percent for PTSD together with the finding 
of total disability due to service-connected disability 
constituted a full grant of the benefit sought.  However, the 
RO did not cite any authority for such a finding.  At this 
point, the RO has not certified the increased rating for PTSD 
issue to the Board.  To add further confusion, a 
communication received from the veteran in November 1998 
suggests that he may only be pursuing the issue of service 
connection for a duodenal ulcer.  This matter is hereby 
referred to the RO for clarification and any necessary action 
regarding the issue of entitlement to an increased rating for 
PTSD.
 

FINDING OF FACT

There is no medical evidence of a nexus between a duodenal 
ulcer and the veteran's active military service.



CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a duodenal ulcer is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, 
certain chronic diseases, including peptic ulcers (gastric or 
duodenal), may be presumed to have been incurred during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, the initial question in this case is whether the 
veteran has presented a well-grounded claim for service 
connection.  In this regard, a claimant must submit evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded; that is, the 
claim must be plausible and capable of substantiation.  See 
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).  A claimant therefore 
cannot meet this burden merely by presenting lay testimony 
and/or lay statements because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Consequently, lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that in order for a service connection 
claim to be well-grounded, there must be competent evidence:  
i) of current disability (a medical diagnosis); ii) of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and; iii) of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

In this case, service medical records include an enlistment 
examination report, dated in March 1954, as well as eleven 
inservice examination reports, dated between 1962 and 1976, 
which show that the veteran's abdomen was clinically 
evaluated as normal.  The sole exception is a notation in the 
January 1966 report of a dilated inguinal ring, right, with 
no hernia.  An upper gastrointestinal (GI) series report, 
dated in October 1973, shows that the duodenal bulb, duodenal 
loop and visualized portions of the small bowel were normal.  
The impression was a normal upper GI series.  The veteran's 
retirement examination report, dated in October 1976, shows 
that the veteran's abdomen was clinically evaluated as 
normal.  He reported a history of stomach trouble associated 
with RLQ (right lower quadrant) pain in 1973, with a negative 
upper GI at that time.  It was indicated that he had been 
treated with medication and that this condition was NCNS (no 
complications and no sequelae).  He also reported a history 
of indigestion dating back to 1973, and this condition was 
also noted to be NCNS.

Post-service medical records show that in September 1985 the 
veteran was treated for a bleeding duodenal ulcer.  A report, 
dated in August 1990, references the past history of an ulcer 
and indicates that the veteran reported that he had done well 
since 1985.

In March 1998, the veteran was afforded a VA examination of 
his intestines.  A review of the examination report shows 
that the veteran reported a history of a perforated duodenal 
ulcer requiring partial gastrectomy and duodenectomy in 1990.  
He complained of dumping syndrome after each meal since that 
time.  He denied recurrent ulcer, nausea and vomiting.  The 
examiner stated that the veteran's GI review was negative.  
The relevant assessment was history of perforated duodenal 
ulcer, status post partial gastrectomy and duodenectomy.  The 
examiner indicated that the veteran had been well and had had 
no recurrence of ulcer disease since his operation.  The 
examiner further indicated that the veteran had never been on 
any anti-ulcer medication and that he was free of current 
complaints, and that his upper GI was within normal limits 
except for post-operative changes.

The veteran asserts that he developed a duodenal ulcer in 
about 1973, and that his surgery in 1985 was the result of an 
ulcer that was mis-diagnosed during his service.  A letter 
from the veteran's wife, dated in December 1998, shows that 
she reported that the veteran had a history of "side aches" 
during his service, particularly after eating.

The Board has determined that the veteran's claim is not well 
grounded.  Service medical records do not show treatment, 
complaints or a diagnosis involving an ulcer.  In this 
regard, an upper GI in October 1973 was normal.  Although the 
veteran reported stomach trouble and indigestion at the time 
of his separation from service in 1976, the examiner 
indicated that he did not have a chronic and active condition 
at that time.  The first post-service medical evidence of an 
ulcer is dated in September 1985.  This is approximately 81/2 
years after separation from service.  Furthermore, the claims 
file does not currently contain competent evidence showing a 
relationship between the veteran's ulcer, as treated in 1985 
or any time thereafter, and his service.  Moreover, the 
record does not include any medical opinion linking the 
continuity of symptoms reported by the veteran to an ulcer so 
as to well-ground his claim under Savage v. Gober, 10 Vet. 
App. 488 (1997).  Finally, there is no competent evidence 
showing that the veteran had an ulcer manifest to a 
compensable degree within a year of separation from service.  
See 38 C.F.R. §§ 3.307, 3.309.  Therefore, the presumptive 
provisions for ulcers cannot be used to otherwise show the 
required nexus.  Accordingly, his claim is not well grounded 
and must be denied.

The only evidence of a link between an ulcer and the 
veteran's service are his statements, and the statement of 
his wife.  However, what is lacking to well-ground the 
present claim is medical evidence of a link to service.  The 
veteran and his wife, as lay persons untrained in the fields 
of medicine, are not competent to offer an opinion as to 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  In sum, the Board must conclude that the veteran's 
claim is not well-grounded.  38 U.S.C.A. § 5107(a).  The 
Board is unaware from the record of specifically identified 
documents which would be material and relevant to the claims 
and which have not been obtained or requested.  In any event, 
the Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for service connection for the claimed disability.  See 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).


ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

